Lumpkin, J.
1. This case is controlled in principle by the decision in Mountain City Mill Co. v. Butler, 109 Ga. 469 (34 S. E. 565).
(a) It was there ruled that “the breach, by a purchaser, of a contract to pay a draft for the price of goods and remove the same from a railroad depot, the title to the goods remaining in the seller until such draft should be paid, did not involve the purchaser in liability to the seller for loss occasioned by the destruction by fire of the goods in the depot.” This ruling was not changed by the addition of the words, “and more especially is this so when the seller’s agent for the collection of the draft extended the time of the payment thereof until the day upon which the fire occurred.” An examination of the entire opinion in the case will show that the ruling was not made to depend upon the words last quoted, but that they furnished an additional reason to support the judgment.
(ft) The decision above cited was concurred in by the entire bench of six Justices; and the request to review and overrule it is denied.

Judgment affirmed.


All the Justices concur.